DETAILED ACTION
The response filed on 02/16/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 were previously cancelled.
Claims 18, 19, 22, 26, 27, 32, 34 and 35 are amended.
No new claim(s) is/are added.
Claims 16-35 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number(s) 10,827,520, 10,660,124 and 10,834,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's Remarks (on page 7), filed 02/16/2021, regarding Objection to Specification have been fully considered and are persuasive.  The objection to Specification has been withdrawn in view of the amendments.
Applicant's Remarks (on page 7), filed 02/16/2021, regarding Claim Objections have been fully considered and Claim 32 has been amended.  The objection to claim 32 has been withdrawn in view of the amendment.
Applicant's Remarks (on page 7), filed 02/16/2021, regarding Double Patenting Rejections have been fully considered and the terminal disclaimer has been filed and accepted.  The non-statutory double patenting rejection has been withdrawn.

Allowable Subject Matter
Claims 16-35 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance:
(I).	Claims 16, 24 and 32 are allowable over the prior arts of record as indicated in Parent Application No. 16/261,876 issued as U.S. Patent No. 10,660,124 because these prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification.
Claims 17-23, 25-31 and 33-35 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

(II).	Claims 16-35 (renumbered as 1-20) are allowable over obviousness-type non-statutory double patenting rejection on these claims with the parent applications of U.S. Patent Number(s) 10,827,520, 10,660,124 and 10,834,752 since the applicant has filed the terminal disclaimer which has been accepted and recorded.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462